Citation Nr: 1032317	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a psychiatric disorder, 
claimed as anxiety and depression. 

5.  Entitlement to service connection for loss of a creative 
organ, to include as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to January 
2001, from November 2001 to May 2002, and from February 2003 to 
May 2004.  He served in the Southwest Asia theater of operations 
from April 2003 to April 2004.  The Veteran also had service with 
the U.S. Army National Guard in Rhode Island from November 1999 
until his discharge from the National Guard in June 2007; 
presumably this includes periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

As a related matter, the United States Court of Appeals for 
Veterans Claims (the Court) has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the 
RO and the Board have recharacterized the claim for anxiety and 
depression more generally to include other psychiatric 
conditions, as reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand is required as to the issues on appeal.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's remaining claims so that he is afforded 
every possible consideration.  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c) (2009).

The Veteran seeks service connection for hearing loss, tinnitus, 
for a left shoulder disorder, for a psychiatric disorder, and for 
loss of a creative organ, to include as secondary to a 
psychiatric disorder.  He contends these disorders are related to 
his third period of active duty when stationed in Iraq sometime 
between April 2003 and April 2004.

Service treatment records reveal no evidence of treatment for any 
of these claimed disorders.  The Board notes that in his VA Form 
9, Substantive Appeal, the Veteran claimed this was due to the 
absence of medical stations in Iraq during the first year of the 
U.S. occupation.

In his written submissions and Board testimony, the Veteran 
contends that his hearing loss, tinnitus, left shoulder disorder, 
and psychiatric disorder were all related to his period of active 
duty in Iraq when he served as a military policeman and drove 
about Fallujah while his unit engaged in many fire fights.  The 
Veteran is competent to report his symptoms and observations, 
such as experiencing difficulty hearing or tinnitus, left 
shoulder strain and pain, and feelings of anxiety.  The Court has 
specifically indicated that lay evidence may establish the 
existence of a current disorder capable of lay observation, to 
specifically include varicose veins, tinnitus, and flat feet.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  

Further, in cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  Those provisions state, in pertinent part, that 
in any case where a veteran is engaged in combat during active 
service, lay or other evidence of service incurrence of a combat 
related disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence during 
service, and, to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.  The provisions of 38 U.S.C.A. 
§ 1154(b) do not establish a presumption of service connection, 
but ease the combat veteran's burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 
303 (1999).  

In this case, the Veteran has testified about his involvement in 
fire fights in Fallujah during the early months of the war in 
Iraq.  The Veteran's Armed Forces of the United States Reports of 
Transfer or Discharge (DD-214) show that his military 
occupational specialty was as a military policeman.  He 
participated in Operation Enduring Iraqi Freedom from April 2003 
to April 2004 while stationed variously in Kuwait, Qatar and 
Iraq.  His list of decorations and medals do not provide evidence 
of combat in Fallujah or elsewhere in Southeast Asia.  The Board 
finds that additional development is required to confirm whether 
the Veteran or his unit, the 115th Military Police Company of the 
Rhode Island National Guard, were ever stationed in or near, or 
otherwise operated in the vicinity of Fallujah during his third 
period of active duty.  Such information may be relevant to 
whether the Veteran may be deemed a combat veteran under 
§ 1154(b) for purposes of adjudicating his service connection 
claims.  Therefore, on remand the RO/AMC should attempt to obtain 
copies of the Veteran's service personnel records to determine 
his duty assignments and the locations of the unit with which he 
served during his third period of active duty from February 2003 
to May 2004.

In addition, under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is: (1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the Veteran's claim for service connection for hearing 
loss, he essentially contends that he developed hearing loss 
while in service, which developed due to noise exposure while 
serving as a military policeman in Fallujah, Iraq.  The Veteran's 
service treatment records are silent for any complaints of, or 
treatment for, hearing loss as are VA outpatient treatment 
records dated from February 2007 to June 2008.  However, during 
his May 2010 Board hearing, he testified that he was a military 
policeman while in Iraq, that his unit engaged many times in fire 
fights in Fallujah, and that he drove vehicles with the doors and 
windows off.  While ear plugs were issued, he said that there 
often was no time to put them on.  The Veteran also testified 
that when he was evaluated about five years ago for a job in the 
private sector or with the state corrections department someone 
told him that he had some type of hearing loss.  The Veteran 
doubted such a medical record existed after five years and he and 
his representative since have been unable to furnish VA with any 
such private audiogram (see transcript at pp. 7-11).  

In view of the fact that the Veteran's service treatment records 
indicate no treatment or complaints of hearing loss, but the 
Veteran has testified to hearing loss since service in Iraq, the 
Board will find that the Veteran has met the criteria of 38 
C.F.R. § 3.159.  See also Hensley v. Brown, 5 Vet. App. 155, 160 
(1993) (noting that "when audiometric test results at a 
Veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he or 
she may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.").  

On remand, a VA examination and medical opinion should be 
obtained regarding whether he has a hearing loss disability 
related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran has provided lay or medical evidence of a 
possible current disorder and an inservice injury while on active 
service.  Given the above, without further clarification, the 
Board is without medical expertise to ascertain whether the 
Veteran indeed has a current hearing loss disability that is 
related to service.  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for the purpose of 
determining the nature and etiology of any hearing loss disorder 
that may be present and whether such is the continuation of a 
disease or injury which had its onset in service.

Concerning the Veteran's claim for service connection for 
tinnitus, a January 2008 VA medical record notes, in a section 
devoted to past medical history, that the Veteran has a history 
of tinnitus in both ears.  While there is no medical evidence 
found in the claims file showing a diagnosis of tinnitus, the 
Veteran's February 2008 Notice of Disagreement states that he has 
had tinnitus since combat in Iraq.  

In view of the fact that the Veteran's service treatment records 
indicate no treatment or complaints of tinnitus, but the Veteran 
has testified to tinnitus since service in Iraq, the Board will 
find that the Veteran has met the criteria of 38 C.F.R. § 3.159.  
On remand, a VA examination and medical opinion should be 
obtained regarding whether he has a tinnitus disability related 
to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Veteran has provided lay or medical evidence of a possible 
current disorder and an inservice injury while in Iraq.  Given 
the above, without further clarification, the Board is without 
medical expertise to ascertain whether the Veteran indeed has a 
current tinnitus disability that is related to service.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the nature 
and etiology of any tinnitus disorder that may be present and 
whether such is the continuation of a disease or injury which had 
its onset in service.

Concerning the Veteran's claim for service connection for a left 
shoulder disorder, a January 2008 VA outpatient medical record 
indicated that X-ray studies revealed mild degenerative joint 
disease in the left shoulder.  It was noted that the Veteran 
complained of continued pain in his left shoulder that started in 
service while stationed in Iraq during the period from April 2003 
to April 2004.  (There is a reference to the Veteran being seen 
in June 2004 by a Dr. T, within a month after discharge from 
active duty, for complaint of pain in the left shoulder.  The 
June 2004 medical record is not found in the claims file.)  
Further noted was a history of lifting heavy weight or weapons on 
his left shoulder while in service.  The Veteran denied any 
direct trauma or fall.  

During his May 2010 Board hearing, the Veteran testified that in 
approximately July 2003 he injured the left shoulder while trying 
to catch a falling can of ammunition when his unit was doing "a 
combat load to go out on a mission" in Fallujah, Iraq (see 
transcript at p. 3).  He also testified that doctors have given 
him several options about arthritis in his left shoulder, 
including surgery or a cortisone shot (see transcript at p. 6).  
The Board notes that the Veteran's testimony about injuring his 
shoulder in Iraq is bolstered by a buddy statement received in 
November 2009. 

While service treatment records do not indicate any treatment or 
complaints concerning the left shoulder in service, the Veteran 
has credibly testified about injuring his left shoulder while 
loading ammunition for a mission while on active service.  Post-
service medical records show he has mild degenerative joint 
disease in the left shoulder.  Therefore, the Board finds that 
the Veteran has met the criteria of 38 C.F.R. § 3.159.  

On remand, a VA examination and medical opinion should be 
obtained regarding whether he has a left shoulder disability 
related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran has provided lay or medical evidence of a 
current disorder and an inservice injury while in Iraq.  Given 
the above, without further clarification, the Board is without 
medical expertise to ascertain whether the Veteran currently has 
arthritis of the left shoulder related to service.  Therefore, 
the Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and etiology 
of any left shoulder disorder that may be present and whether 
such is the continuation of a disease or injury which had its 
onset in service.

Concerning the Veteran's claim for service connection for a 
psychiatric disorder, claimed as anxiety and depression, the 
Board notes that he was diagnosed with an anxiety disorder not 
otherwise specified ("combat related") by a VA attending 
psychiatrist in February 2008.   In a February 2007 VA 
psychosocial history, it was noted that the Veteran had serious 
anxiety or tension since service in Iraq where he was exposed to 
combat.  

A review of VA medical records dated from February 2007 to June 
2008 show that he was successfully treated for a substance abuse 
problem and received individual counseling for his anxiety 
disorder.  The Board's review of these records suggests there may 
be some connection between the Veteran's claimed psychiatric 
disorder and his time on active duty while serving in Iraq.  For 
example, a December 2007 VA mental health record noted such 
symptoms as anxiety, irritability, poor sleep, sexual problems 
especially when he was anxious, intrusive thoughts, avoidance, 
and that Iraq-related issues bothered him more since his 
discharge from the National Guard.  

According to a September 2005 post-deployment health assessment 
after the Veteran's three-week call up to duty in Louisiana in 
the wake of Hurricane Katrina, the Veteran reported that in the 
previous month he had been constantly on guard, watchful, or 
easily startled and felt numb or detached from others, activities 
or his surroundings.  

During his May 2010 Board hearing, the Veteran testified that he 
was not sure if he had ever been diagnosed with anxiety or 
depression (see transcript at p. 12).

The Veteran has provided lay or medical evidence of a current 
psychiatric disorder and of symptoms since his discharge from 
service.  Given the above, without further clarification, the 
Board is without medical expertise to ascertain whether any 
current psychiatric symptoms are related to service or are the 
result of an injury or disease that likely arose after service.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the nature 
and etiology of any and all psychiatric disabilities that may be 
present and whether any is the continuation of a disease which 
had its onset in service.  See 38 C.F.R. § 3.159; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Concerning the Veteran's claim for service connection for loss of 
a creative organ, to include as secondary to a psychiatric 
disorder, under the circumstances of this case the adjudication 
of the service connection claim for a psychiatric disorder could 
have a direct effect upon the claim for secondary service 
connection for loss of use of a creative organ.  The law provides 
that when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to decide 
those issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  In this case, the original claim for service connection 
for loss of use of a creative organ, to include as secondary to a 
psychiatric disorder, is "inextricably intertwined" with the 
Veteran's claim for service connection for a psychiatric 
disorder.  Therefore, adjudication of the claim for service 
connection for loss of use of a creative organ will be held in 
abeyance pending further development and adjudication of the 
Veteran's claim for service connection for a psychiatric 
disorder.

No notice was provided to the Veteran, under the Veterans Claims 
Assistance Act of 2000 (VCAA), of the information and evidence 
needed to satisfy his secondary service connection claim for loss 
of use of a creative organ, to include as secondary to a 
psychiatric disorder.  Therefore, on remand the Veteran shall be 
provided with proper VCAA notice pertinent to his secondary 
service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with 
appropriate notice, pursuant to the VCAA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), regarding his claim for service 
connection for loss of use of a creative 
organ, to include as secondary to a 
psychiatric disorder.

2.  The RO/AMC shall take appropriate steps 
to secure all of the Veteran's service 
personnel records from the National Personnel 
Records Center, or from any other appropriate 
source as necessary to obtain complete 
records.  In particular service personnel 
records should be obtained which can show the 
assignments of the Veteran and/or his 
assigned unit during the time of the 
Veteran's third period of active duty from 
February 2003 to May 2004.  These records 
should be associated with the claims file.  
If there are no additional service personnel 
records, documentation used in making that 
determination should be set forth in the 
claims file.

3.  The RO/AMC shall contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated the Veteran for his claimed 
hearing loss, tinnitus, left shoulder, 
erectile dysfunction and psychiatric 
disorders and whose records are not found 
within the claims file.  Of particular 
interest are any records of treatment of the 
left shoulder by a Dr. T in June 2004 and any 
outstanding records of evaluation and/or 
treatment from the Providence VAMC, for the 
period from June 2008 to the present.  After 
the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should be 
obtained and associated with the claims 
folder. 

4.  After the development requested above has 
been completed, the RO/AMC shall arrange for 
the Veteran to be scheduled for appropriate 
VA examinations so as to ascertain the nature 
and etiology of his asserted hearing loss, 
tinnitus, any left shoulder disability that 
may be present, and any diagnosed psychiatric 
disorder, whether anxiety, depression, or 
some other psychiatric disorder.  The claims 
file and a copy of this Remand must be made 
available to each reviewing examiner, and 
each examiner should indicate in his or her 
report that the claims file was reviewed.  
Any and all indicated evaluations, studies 
and tests deemed necessary by an examiner 
should be accomplished.  

a.  The audiological examiner must record a 
detailed history of inservice and post-
service noise exposure.  After a review of 
the examination findings and the entire 
evidence of record, the examiner must render 
opinions (a) as to whether the Veteran has 
any current hearing loss within the meaning 
of 38 C.F.R. § 3.385 or tinnitus, and if so, 
(b) whether it is at least as likely as not 
(50 percent or greater probability) that any 
current hearing loss or tinnitus disability 
is etiologically related to service, to 
include as due to noise exposure.  The 
examiner must specifically address the 
question of whether any degree of tinnitus 
began as a result of any inservice noise 
exposure.  

b.  The orthopedic examiner, following review 
of the claims file and the examination, is to 
render an opinion as to (a) whether the 
Veteran has a current left shoulder 
disability and, if so, (b) whether it is at 
least as likely as not (50 percent or greater 
probability) that any diagnosed left shoulder 
disability is related to any event or 
incident in service.

c.  The mental disorders examiner, following 
a review of the claims file and examination 
of the Veteran, is requested to address: (a) 
whether any psychiatric disorder is currently 
manifested, and, if so, a diagnosis of that 
disorder should be made; and (b) the 
approximate date of onset of any currently 
diagnosed psychiatric disorder.  In this 
regard, the examiner is specifically asked 
(c) to provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that any currently 
manifested psychiatric disorder had its onset 
during service or is otherwise etiologically 
related to service.

Each reviewer should identify the information 
on which his or her opinion is based.  Each 
reviewer's opinion should adequately 
summarize the relevant history and clinical 
findings, and provide a detailed explanation 
as to all medical conclusions rendered.

5.  Thereafter, the RO/AMC shall take such 
additional development action with respect to 
the remaining claims on appeal as it deems 
proper.  When the development requested has 
been completed, the issues on appeal should 
again be reviewed by the RO/AMC on the basis 
of the additional evidence and readjudicated.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


